   Case 2:16-cr-00007-KS-MTP Document 384 Filed 06/15/21 Page 1 of 1
Case: 21-60425    Document: 00515899704
                            00515895734 Page: 1 Date Filed: 06/15/2021
                                                            06/10/2021
                                      UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF MISSISSIPPI


                                             FILE D
                                              Jun 15 2021
                                       ARTHUR JOHNSTON, CLERK
